Case 3:21-mc-80107-LB Document 6-4 Filed 05/04/21 Page 1 of 8




                 EXHIBIT “C”
        Case 3:21-mc-80107-LB Document 6-4 Filed 05/04/21 Page 2 of 8




   AGREEMENT REGARDING DISCOVERY ON THE M/V ONE APUS

      This Agreement Regarding Discovery on the M/V ONE APUS (the
                          11th
“Agreement”) is made this ___day  of April, 2021, between Chidori Ship Holding
LLC, Jessica Ship Holding S.A. (collectively the “Owners”), Yang Ming Marine
Transport Corporation (“YM”), Hapag-Lloyd Aktiengesellschaft (“HL”) and
HMM Co. Ltd. (“HMM”) (collectively, the “Applicants”).

       WHEREAS, the M/V ONE APUS (the “Vessel”) is presently at anchorage
in the Port of Long Beach.

      WHEREAS, Applicants desire to conduct discovery on board the Vessel and
have filed ex parte applications seeking discovery with the United States District
Court for the Central District of California pursuant to 28 U.S.C. § 1782, and Fed.
R. Civ. P., Rule 27 in case numbers 8:21-mc-15-DOC (JDEx), 8:21-mc-16-DOC
(JDEx), and 2:21-mc-474-DOC (JDEx) (collectively, the “Actions”).

      WHEREAS, Owners and the Applicants have reached this Agreement to
allow for some discovery to proceed while the Vessel is in the Port of Long Beach.

      THEREFORE, it is hereby agreed by Applicants and Owners as follows:

1.    One surveyor from each of the Applicants will be permitted on board the
Vessel to conduct an inspection of the on deck cargo spaces at their risk and
expense, subject to the surveyors agreeing to the Vessel’s protocols and executing
an LOI in favor of the Vessel and her Owners.

2.     The inspection shall take place on the Vessel alongside its berth in the Port
of Long Beach, subject to not interfering or delaying cargo operations and abiding
by all safety protocols. The Owners and Applicants agree to coordinate the
inspection and use their best efforts to complete the inspection on the Vessel at
Long Beach in a timely manner and in any event no longer than 14 hours.
Owners’ surveyors Duncan Shoemaker will coordinate the scheduling of the
inspections with the Applicants’ attending surveyors. If the surveyors are unable
to complete the inspection while the vessel is in Long Beach, the parties agree to
use best efforts to cooperate and complete the inspection while the ship is at anchor
in San Francisco Bay later this month, subject always to the aforesaid 14 hour
limit.



                                         1
        Case 3:21-mc-80107-LB Document 6-4 Filed 05/04/21 Page 3 of 8




3.    During such inspection, the surveyors will be accompanied at all times by
one of Owners’ appointed surveyors. All attending surveyors shall comply with the
Owners’ appointed surveyors at all times. There shall be no access to the crew
while on board and no access to the ship’s enclosed spaces, including but not
limited to the wheelhouse, ship offices, accommodations and engine room.

4.    Owners agree to produce documents on Applicants’ “preliminary list of
documents” in advance of the inspection. A copy of the “preliminary list of
documents” is attached as Exhibit “A.” To the extent any of the documents on the
“preliminary list” are not readily available, Owners agree to use their best effort to
provide those documents to Applicants as soon as possible to assist Applicants’
surveyors in their inspection.

5.     Owners agree to provide Applicants non-privileged documents (including
non-proprietary electronic data) in their custody or control listed on Applicants’
Modified List of Documents, as amended in paragraph 6 below (the “Modified
List”), no later than 10:00 a.m. on Wednesday, April 14. A copy of the Modified
List is attached as Exhibit “B.” To facilitate a timely production, Owners and
Applicants agree to use their best efforts to narrow the scope of such requests to
relevant time periods and their best efforts to resolve any objections asserted by
Owners to the documents requested by Applicants.

6.     With respect to item 26 in the Modified List, Applicants agree to amend it
for purposes of this Agreement to read: The Loading Computer User Manual and
non-proprietary electronic data from the Loading Computer, including but not
limited to trim, stability, container stack and tier weights, and lashing forces for the
incident voyage that are not already or otherwise covered by Applicants’ Modified
List. The Applicants reserve the right to seek a mirror image of the vessel’s loading
computer and related software, and Owners reserve all rights and defenses should
the Applicants make any such request.

7. Owners will use their best efforts to provide such documents to Applicants on
or before April 14. If Owners anticipate difficulty in producing any specific
document(s) by that date, they will advise Applicants as soon as it is reasonably
known or anticipated.

8.    The production of all documents by Owners is without prejudice to any
objections and defenses of Owners as to the relevance, use and admissibility of
such documents in any court or arbitral proceeding.



                                           2
Case 3:21-mc-80107-LB Document 6-4 Filed 05/04/21 Page 4 of 8
Case 3:21-mc-80107-LB Document 6-4 Filed 05/04/21 Page 5 of 8
Exhibit A   Case 3:21-mc-80107-LB Document 6-4 Filed 05/04/21 Page 6 of 8
Case 8:21-mc-00015-DOC-JDE   Document
           Case 3:21-mc-80107-LB      7-2 Filed
                                 Document 6-4 04/07/21    Page Page
                                                Filed 05/04/21 31 of 39
                                                                     7 of Page
                                                                          8    ID #:249
       Exhibit B

   1                                               Attachment A

   2                          ONE APUS, Container Loss Incident November 30, 2020
                                     List of Documents and Information Request
   3
                                     MODIFIED PRIORITY LIST APRIL 5, 2021
   4

   5   NOTE: Unless otherwise indicated, referenced documents and ESI relate to the subject voyage
       commencing as of the vessel’s departure from her last port.
   6
           1. VDR, ECDIS, and alarm data loggers on bridge and deck/engine control rooms prior to and
   7          at the time of the incident in electronic format plus user manuals
   8
           2. Trim and Stability Booklet + Class Approval
   9
           3. Cargo Securing Manual + Class Approval
  10
           4. Vessel Plans: General Arrangement; Capacity; and Shell Expansion
  11
           5. Crew List
  12

  13       6. List of Class and ISM Certificates and due dates

  14       7. Copy of Deck Log Book
  15       8. Copy of Engine Log Book
  16
           9. Print out for Engine Alarm Logger
  17
           10. Print out for Engine Order Telegraph and copy of Bridge Bell Book
  18

  19       11. Print out for Course Recorder, Speed Log, and GPS Log

  20       12. Vessel Condition / Trim & Stability calculations / Bunkers / Cargo / Ballast on board and
               tank distribution, etc. including printout from the loading computer departure Yantian
  21
           13. Vessel Condition / Trim & Stability calculations / Bunkers / Cargo / Ballast on board and
  22           tank distribution, etc. at the time of the incident including printout from the loading computer
  23
           14. Passage Plan for voyage (berth to berth) including all updates / alterations / changes
  24
           15. Weather reports, weather charts, weather routing info, navigational / weather warning,
  25           delivered to the vessel and related communications to/from the vessel
  26       16. Route optimization and weather monitoring system data prior to and at the time of the
  27           incident in electronic format plus user manual for any related system as well as warning data
               for possible parametric, synchronous or other rolling
  28
       Page 5 - AMENDED SUBPOENA TO MASTER OF M/V ONE                                SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                              Attorneys at Law
                APUS                                                                     1420 5th Avenue, Suite 3400
                                                                                           Seattle, WA 98101-4010
                                                                                          Telephone: 206.622.1711
                                                                                             Fax: 206.292.0460
        PDX\137192\260503\AMU\30455608.2
Case 8:21-mc-00015-DOC-JDE   Document
           Case 3:21-mc-80107-LB      7-2 Filed
                                 Document 6-4 04/07/21    Page Page
                                                Filed 05/04/21 32 of 39
                                                                     8 of Page
                                                                          8    ID #:250



   1
           17. Full Vessel Bayplan and Stowage Profile and BAPLIE file for each and every Asian
   2           port from SGSIN to CNYTN; including preliminary / planned and final BAPLIE files
   3
           18. Records of tightening the lashing during the voyage since departure last port
   4
           19. Container fittings and securing devices:
   5           a. Inventory at the time of the incident;
               b. Certificates;
   6           c. SMS requirements for inspection maintenance
               d. Records of inspection and maintenance
   7

   8       20. Gross Mass (weight) verification regime in place and records of any check /
               inspections conducted during the port rotation in Asia
   9
           21. Survey, inspection, damage, ISM, and repair reports (from Class, Port State Control, and/or
  10           third party consultants/vendors) relating to the (i) incident and/or (ii) loss and damage to
  11           containers

  12       22. Crew statements, interviews, Master’s protest, and reports relating to the incident along with
               related documents and ESI (including photos, video, etc.)
  13
           23. Any investigation report as to the cause of the incident along with related documents and ESI
  14           (including photos, video, etc.)
  15
           24. Documents relating to stowage, lashing, or stability restrictions imposed on the vessel arising
  16           from, related to, or in connection with the subject incident
  17       25. Communications to/from the vessel relating to the subject incident
  18
           26. Mirror image of the vessel’s loading computer and other applicable ESI for trim, stability,
  19           container stack and tier weights, and lashing forces plus user manual and related software to
               run the data together with Approval certificate/Design Appraisal Document (DAD), Lashing
  20           Test conditions submitted and approved, and applicable Lashing Program Parameters.
  21
           27. Vessel’s SMS for heavy weather, incident investigation, root cause analysis
  22
           28. ESI or documents related to vessel motions, accelerations, and/or roll angles
  23

  24

  25

  26

  27

  28
       Page 6 - AMENDED SUBPOENA TO MASTER OF M/V ONE                               SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                                             Attorneys at Law
                APUS                                                                    1420 5th Avenue, Suite 3400
                                                                                          Seattle, WA 98101-4010
                                                                                         Telephone: 206.622.1711
                                                                                            Fax: 206.292.0460
        PDX\137192\260503\AMU\30455608.2
